            Case 6:18-cv-00094-JTJ Document 70 Filed 06/04/20 Page 1 of 2



                                                                           June 04, 2020
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

NICHOLAS CONLAN,

                     Plaintiff,                       CV 18-94-H-JTJ
 vs.

 COSTCO WHOLESALE                                          ORDER
 CORPORATION,

                     Defendant.


       The Court conducted a hearing in this case on June 3, 2020. For the reasons

discussed in open court,

       IT IS HEREBY ORDERED:

       I.     Defendant's Motion for Partial Summary Judgment (Doc. 42) is

GRANTED in part, and DENIED in part, as follows:

              a.    The portion of the motion that seeks the dismissal of Plaintiffs
                    failure to accommodate claims in Counts 1 and 5 of the Second
                    Amended Complaint is DENIED.

              b.    The portion of the motion that seeks the dismissal of Plaintiff's
                    retaliation claim in Count 3 of the Second Amended Complaint
                    is DENIED.

              c.    The portion of the motion that seeks the dismissal of Plaintiffs
                    claims for back pay and front pay is GRANTED.
             Case 6:18-cv-00094-JTJ Document 70 Filed 06/04/20 Page 2 of 2



      2.       Defendant's Motion in Limine (Doc. 46) is GRANTED.

      3.       Defendant' s Motion to Strike Plaintiffs Statement of Contested Facts,

the Affidavit of Nicholas Conlan, and the Affidavit of Melissa (Bentley)

Zimmerman (Doc. 60) is GRANTED in part, and DENTED in part, as follows:

               a.    The portion of the motion that relates to Plaintiffs Statement of
                     Contested Facts is GRANTED. Plaintiffs Statement of
                     Contested Facts will be stricken from the record given that it
                     does not comply with L.R. 56.1 .

               b.    The portion of the motion that relates to the Affidavits of
                     Conlan and Zimmerman is DENTED. The Affidavits of Conlan
                     and Zimmerman (with attached documents) will remain a part of
                     the record.

      4.       The parties' oral motion to continue the trial in this matter is

GRANTED. The bench trial previously scheduled for June 17, 2020, is

VACATED. All pretrial deadlines set in the Court' s March 20, 2020, Scheduling

Order (Doc. 53) are VACATED. The Court will issue an Amended Scheduling

Order in the near further that will reset the bench trial and all remaining pretrial

deadlines.

      DATED this 4th day of June, 2020.




                                            -2-
